Case 1:19-cv-00310-WES-LDA Document 16 Filed 02/11/21 Page 1 of 9 PageID #: 516




                     UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF RHODE ISLAND

  ______________________________
                                )
  GARY WALKER,                  )
                                )
            Plaintiff,          )
                                )
       v.                       )                C.A. No. 19-310 WES
                                )
  BANK OF NEW YORK MELLON,      )
  et al.,                       )
                                )
            Defendants.         )
  ______________________________)

                           MEMORANDUM AND ORDER

        After Defendants removed this case from the Rhode Island

  Superior Court, Plaintiff filed the instant Motion to Remand,

  ECF No. 7.      For the reasons that follow, Plaintiff’s Motion

  is GRANTED. 1

  I.    Background

        In 2006, Plaintiff executed a mortgage on his home in

  Lincoln, Rhode Island.      Compl. ¶ 2, ECF No. 1-1.      On September

  28, 2018, Defendant NewRez, LLC d/b/a Shellpoint Mortgage




        The Court thus denies as moot Defendants’ Motion for Leave
        1

  to File Amended Removal Notice, ECF No. 14, which seeks to
  correct an error in the Notice of Removal regarding the
  citizenship of Defendant Bank of New York Mellon (“Bank”). Id.
  at 1-2. The requested correction is a “distinction without a
  difference” and has no effect on the amount-in-controversy issue
  upon which this remand turns. Id. at 2.
Case 1:19-cv-00310-WES-LDA Document 16 Filed 02/11/21 Page 2 of 9 PageID #: 517




  Servicing (“Shellpoint”) sent a default notice to Plaintiff.

  Id. at ¶ 11.      Shellpoint later scheduled a foreclosure sale

  for May 2, 2019.     Id. at ¶ 6.

        The day before the scheduled sale, Plaintiff filed his

  Complaint in the Rhode Island Superior Court alleging that

  Defendants had failed to comply with the terms of the mortgage

  and applicable statutes in various respects.         See Compl. ¶¶ 6-

  41. For example, Plaintiff claims that (a) the notice provided

  less time to cure the default than required by the terms of

  his mortgage, (b) the notice failed to reference the right to

  exercise the statutory power of sale, (c) the notice included

  erroneous and unreasonable charges in the arrearage amount,

  and   (d)   the   notice   impermissibly   stated   that   the   amount

  required to cure the default could change from day to day.

  See id. at ¶¶ 13-14, 16-17, 19-22, 35-36.              Plaintiff also

  alleges that he sent two loan modification applications and

  one notice of error to Shellpoint, with no response.             Id. at

  ¶¶ 42-43, 51-52.     He seeks monetary damages and an injunction

  barring foreclosure unless and until Defendants comply with

  the terms of the mortgage.       Id. at ¶¶ 64, 68, 76, 82, 95.

        After answering the Complaint, Defendants removed the

  action to this Court, asserting diversity jurisdiction.             See




                                      2
Case 1:19-cv-00310-WES-LDA Document 16 Filed 02/11/21 Page 3 of 9 PageID #: 518




  Notice of Removal ¶ 2, ECF No. 1. Plaintiff subsequently filed

  the instant Motion to Remand.

  II.   Discussion

        Plaintiff argues that the case must be remanded because

  the amount in controversy does not exceed the $75,000 threshold

  required for diversity jurisdiction under 28 U.S.C. § 1332.

  See Mem. Supp. Of Mot. Remand 3-7, ECF No. 7-1.               Indeed, the

  Complaint seeks “less than $70,000.00” from the Bank of New

  York Mellon (“Bank”) and an amount “not to exceed $75,000.00”

  from Shellpoint.       Compl. ¶¶ 68, 82, 95.       Defendants disagree,

  arguing that the amount in controversy should be based on

  either the value of the property or the amount owned on the

  loan, each of which is well above $75,000.               See Defs.’ Resp.

  to Mot. Remand 3-5, ECF No. 8; Notice of Removal ¶¶ 10-12.

        “Federal    courts   are    courts   of     limited   jurisdiction,

  possessing only that power authorized by Constitution and

  statute.”    Gunn v. Minton, 568 U.S. 251, 256 (2013) (citation

  and quotations omitted).         “It is to be presumed that a cause

  lies outside this limited jurisdiction, and the burden of

  establishing     the   contrary   rests    upon    the   party   asserting

  jurisdiction.”     Kokkonen v. Guardian Life Ins. Co. of Am., 511

  U.S. 375, 377 (1994) (citations omitted).                “If at any time




                                       3
Case 1:19-cv-00310-WES-LDA Document 16 Filed 02/11/21 Page 4 of 9 PageID #: 519




  before final judgment it appears that the district court lacks

  subject-matter jurisdiction, the case shall be remanded.”             28

  U.S.C. § 1447(c).

        Generally, “the sum demanded in good faith in the initial

  pleading     shall     be    deemed       to     be   the    amount   in

  controversy . . . .”        28 U.S.C. § 1446(c)(2).         If, however,

  the complaint seeks declaratory or injunctive relief, “the

  amount in controversy is measured by the value of the object

  of the litigation.”      Hunt v. Wash. State Apple Advert. Comm’n,

  432 U.S. 333, 347, (1977); see also 28 U.S.C. § 1446(c)(2)(B).

        The Court therefore must answer one question:             What is

  the object of this litigation?            Similar cases point to two

  possibilities.       First, where a plaintiff seeks to extinguish

  a defendant’s mortgage interest or permanently prevent the

  defendant from foreclosing, “it is the property itself that is

  the object of the litigation . . . .”             Bobola v. Wells Fargo

  Bank, N.A., CV 14-14735-MLW, 2016 WL 4844039, at *3 (D. Mass.

  Sept. 13, 2016) (quoting Farkas v. GMAC Mortgage, LLC, 737

  F.3d 338, 341 (5th Cir. 2013)).                Therefore, the amount in

  controversy is measured by the value of the property, the face

  value of the loan, or the amount owed on the loan.               See id.

  (citing Larace v. Wells Fargo Bank, N.A., 972 F. Supp. 2d 147,




                                        4
Case 1:19-cv-00310-WES-LDA Document 16 Filed 02/11/21 Page 5 of 9 PageID #: 520




  151 (D. Mass. 2013)); see also McKenna v. Wells Fargo Bank,

  N.A., 693 F.3d 207, 214 (1st Cir. 2012) (endorsing face-value-

  of-the-loan approach where plaintiff alleged that defendant

  was “no longer the holder of the note . . . and therefore

  [could not] foreclose on her home”).                  “Cases of this sort

  typically involve challenges to the validity of the mortgage,

  the   defendant’s     title,   or    the       defendant’s      authority     to

  foreclose.” Bobola, 2016 WL 4844039, at *3 (collecting cases).

        Conversely, where the injunction sought by the plaintiff

  would merely require the defendant to start the foreclosure

  process    anew   (adhering    to   all       contractual    and      statutory

  requirements),     the   object     of       the   litigation    is    not   the

  property, but rather a delay in foreclosure.              See Hernandez v.

  US Bank, N.A., 318 F. Supp. 3d 558, 559-561 (D.R.I. 2018)

  (citations omitted).      The value of this delay “might include

  ‘the transactional costs to the lender of delaying foreclosure

  or a fair rental value of the property during the pendency of

  the   injunction.’”      Id.   at 561 (quoting           Corral       v.   Select

  Portfolio Servicing, Inc., 878 F.3d 770, 775–76 (9th Cir.

  2017)).

        In Bobola, the plaintiffs sought to enjoin the defendant

  from foreclosing on their home until the defendant gave them




                                           5
Case 1:19-cv-00310-WES-LDA Document 16 Filed 02/11/21 Page 6 of 9 PageID #: 521




  “a   fair     and   reasonable         opportunity    to    negotiate    a    loan

  modification.”          CV 14-14735-MLW, 2016 WL 4844039, at *4.               The

  court reasoned that even were the plaintiffs to succeed, the

  defendant’s hands would not be tied.                       See id.     Following

  negotiation,        the    defendant      could      either   press     on    with

  foreclosure or acquiesce to modified terms; “[i]n neither case

  would the injunction permanently prohibit [the defendant] from

  asserting its right to the Property.”                 Id.

         Here, based on various alleged defects in the default

  notice, Plaintiff “request[s] that this Court                        Temporarily

  Restrain and Enjoin and Preliminarily Restrain and Enjoin

  [Defendants from conducting a foreclosure] until there has

  been       compliance     with   the    terms   of    the   mortgage    and    the

  statutory requirements and until [Plaintiff] has been reviewed

  for a loan modification.”              Compl. ¶ 59; see also id. at ¶ 76. 2

  This action thus finds itself in the Bobola line of cases, as




         Additionally, a single paragraph in the fact section of
         2

  the Complaint disputes that the Bank is the assignee of the
  mortgage or holder of the note. See Compl. ¶ 5, ECF No. 1-1.
  However, the alleged assignment defect is never again mentioned
  in the Complaint, and, most critically, none of the counts or
  prayers for relief reference the assignment issue or the Bank’s
  purported lack of authority to foreclose.      Thus, the Court
  concludes that the Complaint does not contain a meaningful
  challenge to the Bank’s interest in the property.



                                             6
Case 1:19-cv-00310-WES-LDA Document 16 Filed 02/11/21 Page 7 of 9 PageID #: 522




  the Complaint seeks merely to block the instant foreclosure

  attempt, not all future attempts.

        However, Plaintiff complicates the matter by requesting,

  among a blunderbuss of demands, a permanent injunction until

  further order of the Court.          See Compl. ¶ 76.      The basis for

  this demand is unclear.      But despite this confusing deviation,

  the gist of the Complaint is clear:          Plaintiff believes that

  the attempted foreclosure did not strictly comply with the

  mortgage    agreement,    and   he     therefore   seeks    to     prevent

  foreclosure absent strict compliance.         In context, therefore,

  the Court interprets the reference to a permanent injunction

  as repeating the request for an injunction barring foreclosure

  absent compliance with the terms of the mortgage.                Thus, the

  Court concludes that neither the value of the property nor the

  amount owned on the loan represents the amount in controversy.

        In the alternative, Defendants argue that the Complaint’s

  monetary demands are close enough to the requisite amount that

  “there is a ‘reasonable probability’ the amount in controversy

  exceeds $75,000.”        Defs.’ Resp. to Mot. Remand 5 (quoting

  Porter v. Am. Heritage Life Inc. Co., 956 F. Supp. 2d 344, 346

  (D.R.I.    2013)).     Specifically,      Defendants    note     that   the

  monetary claim against the Bank is only $5,000.01 less than




                                        7
Case 1:19-cv-00310-WES-LDA Document 16 Filed 02/11/21 Page 8 of 9 PageID #: 523




  the requisite amount in controversy, while the monetary claims

  against Shellpoint fall short by only $0.02 (or $0.01 by the

  Court’s reading).          See id.

        Were Defendants to point to some evidence – or at least

  offer   an    argument     -     regarding the     cost   of   the temporary

  injunction, the Court might be able to make the relatively

  short leap to federal jurisdiction.                But Defendants offer no

  such arguments or evidence.             Shellpoint is not alleged to have

  any ownership interest in the property, so it is unclear

  whether an injunction would present any costs whatsoever to

  the company.        See Compl. ¶ 4.           As for the Bank, a temporary

  injunction may well pose a cost greater than $5,000.01, but

  the   Court    is    not    in    the   business    of    speculating   about

  additional costs or damages, and it would be impermissible for

  the Court to do so.         See Kokkonen, 511 U.S. at 377.        Plaintiffs

  are the masters of their complaints, and the Court takes the

  Complaint as presented.              It is the Defendants’ burden to

  establish federal subject-matter jurisdiction, and they have

  failed to meet that burden.              See Hernandez, 318 F. Supp. 3d




                                            8
Case 1:19-cv-00310-WES-LDA Document 16 Filed 02/11/21 Page 9 of 9 PageID #: 524




  at 561 (remanding where defendants provided no evidence of the

  cost of restarting the foreclosure process). 3

  III. Conclusion

        Plaintiff’s Motion to Remand, ECF No. 7, is GRANTED;

  Defendants’ Motion for Leave to File Amended Removal Notice,

  ECF No. 14, is DENIED AS MOOT.          This case is hereby remanded

  to the Rhode Island Superior Court. 4


  IT IS SO ORDERED.




  William E. Smith
  District Judge
  Date: February 11, 2021




        3 The Court therefore does not address Plaintiff’s
  alternative argument that Defendants waived their opportunity to
  remove the case by filing an answer and asserting affirmative
  defenses in the state court.   See Mem. Supp. of Mot. Remand 8-
  10, ECF No. 7-1.

        4Plaintiff’s request for attorney’s fees, Mot. Remand 1,
  ECF No. 7, is denied. See Martin v. Franklin Capital Corp., 546
  U.S. 132, 141 (2005) (“Absent unusual circumstances, courts may
  award attorney's fees under § 1447(c) only where the removing
  party lacked an objectively reasonable basis for seeking
  removal.”).




                                      9
